DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2019, 07/28/2020, 05/12/2021, and 08/27/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the first high voltage level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the first high voltage level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takado (US PgPub No. 2018/0098012) in view of Oku (US PgPub No. 2016/0197585).
Regarding claim 1, Takado teaches image sensing system (figure 1), comprising, a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD); a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, wherein under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal (figure 2; collection gate of individual transistors coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Oku fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value.
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).


Regarding claim 10, Takado teaches an electronic device (paragraphs 0092 and 0113; camera), comprising an image sensing system (figure 1), wherein the image sensing system comprises: a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD), a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal (figure 2; collection gate of individual transistors coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Oku fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, 
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Oku with the teachings of Takado because Oku teaches in at least paragraphs 0073 and/or 0073 that the noise level of the terminal may be further reduced and/or the light receiving characteristics may be improved respectively, thereby improving the processing of Takado.

Allowable Subject Matter
Claims 2 – 8 and 11 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2: “wherein before the first conduction time interval, the collecting signal generated by the control unit has a first high voltage level, and during the first conduction 

Regarding claims 3 - 6, these claims are also objected to as being dependent from objected claim 2.

The following is a statement of reasons for the indication of allowable subject matter for claim 7: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 8, these claims are also objected to as being dependent from objected claim 7.

The following is a statement of reasons for the indication of allowable subject matter for claim 11: “wherein before the first conduction time interval, the collecting signal 

Regarding claims 12 - 15, these claims are also objected to as being dependent from objected claim 11.

The following is a statement of reasons for the indication of allowable subject matter for claim 16: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transit” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 17, these claims are also objected to as being dependent from objected claim 16.

Regarding claims 9 and 18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth .
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 9: “wherein the first pixel circuit outputs a first pixel output signal during a reading time interval, and during the reading time interval, the collecting signal generated by the control unit has a second high voltage level, wherein the second high voltage level is greater than the first high voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 18: “wherein the first pixel circuit outputs a first pixel output signal during a reading time interval, and during the reading time interval, the collecting signal generated by the control unit has a second high voltage level, wherein the second high voltage level is greater than the first high voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUGIMOTO (US patent No. 2014/0145789) teaches pixels with transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/16/2022